  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


MILAS ANTWON GRANT, III,      )
                              )
     Petitioner,              )
                              )        CIVIL ACTION NO.
     v.                       )          1:16cv517-MHT
                              )               (WO)
UNITED STATES OF AMERICA,     )
                              )
     Respondent.              )



MILAS ANTWON GRANT, III,      )
                              )
     Petitioner,              )
                              )        CIVIL ACTION NO.
     v.                       )          1:16cv507-MHT
                              )               (WO)
UNITED STATES OF AMERICA,     )
                              )
     Respondent.              )


                           OPINION

    Pursuant to 28 U.S.C. § 2255, petitioner, a federal

inmate, filed this lawsuit seeking habeas relief.           This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that the § 2255

petition   be   denied.     Also     before   the   court    are
petitioner’s objections to the recommendation.         After

an independent and de novo review of the record, the

court concludes that petitioner’s objections should be

overruled   and   the   magistrate   judge’s   recommendation

adopted.

    An appropriate judgment will be entered.

    DONE, this the 25th day of September, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
